Title: To George Washington from James McHenry, 4 October 1792
From: McHenry, James
To: Washington, George

 

Sir.
Near Baltimore 4th Octbr 1792.

I do myself the honor to inclose you Mr Tilghmans determination which I received only to-day. I had informed him that you had intimated to me a desire to appoint him to the vacant office of District Attorney if it could be ascertained that he would remove to Baltimore which the nature of the business made necessary. After visiting this Town to examine and investigate prospects in the way of his profession he told me he was satisfied that it would be to his interest to remove; but requested to have an opportunity to consult with his father whom he did not wish to disoblige. I said any delay would be embarrassing to me as the information you had required had been procrastinated already too long; however as my indisposition had chiefly occasioned it, the time he asked for might be placed to that account. I inclose you also Mr Hammonds answer. In every point of view either of these gentlemen would have been an acquisition to Baltimore. The law characters here who may still be unfriendly to the constitution are not sufficiently balanced by those we have of a different description. Hollingsworth belongs yet neither to one nor other or rather to both as the case may be.
I shall send Mr Smith his commission to-morrow. His brother the Col. and Mr Charles Ridgley are competitors for Congress. I hear Colonel Smith will succeed by a considerable majority, but that both Town and County seem to shew by their tardiness to vote no very strong inclination for either. One half of the Town, and this is the last day, have not voted and not one fourth of the County. Mercers election on tuesday night was not in a very favorable train.
I have been only once in Town since my getting better. I am still very weak. With sincere prayers for your health so essential to us all I am Dr Sir most affectionately and truely Your Obt servt

James McHenry.


Gen. Williams has been very ill at Hagers Town, but is better.

